Title: Nicolas G. Dufief to Thomas Jefferson, 29 September 1815
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


          
            Monsieur,
            A Philadelphie ce 29 Septembre 1815
          
          Vous trouverez ci-Inclus, un avis au sujet d’un ouvrage Américain qui peut être repondrait à vos vues aussi-bien que celui pour lequel vous m’avez écrit il y a longtemps & qui je crois n’a jamais paru. Si cela était faites-moi l’honneur de me le mander afin que je vous l’adresse aussi-tôt qu’il Sera imprimé
          Je Suis, Monsieur, avec les sentimens qui vous Sont dus,
          
            Votre très-dévoué & très-respectueux Serr
            N. G Dufief
          
         
          Editors’ Translation
          
            
              Sir,
               Philadelphia 29 September 1815
            
            You will find enclosed a notice regarding an American work about which you wrote me a long time ago and which, I believe, was never published.  It might still meet your needs. If so, do me the honor of asking for it, so that I may send it to you as soon as it is printed
            I am, Sir, with all due sentiments,
            
              Your most devoted and most respectful servant
              N. G Dufief
            
          
        